256 F.2d 889
103 U.S.App.D.C. 175
Robert J. SMITH, Appellant,v.UNITED STATES of America, Appellee.
No. 14247.
United States Court of Appeals District of Columbia Circuit.
Argued June 9, 1958.Decided June 19, 1958, Petition for Rehearing In Banc DeniedAug. 25, 1958.

Mr. Newell Blair, Washington, D.C.  (appointed by this court) for appellant.
Mr. Harold D. Rhynedance, Jr., Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., Carl W. Belcher and Joseph M. Hannon, Asst. U.S. Attys., were on the brief, for appellee.  Mr. Lewis Carroll, Asst. U.S. Atty., also entered an appearance for appellee.
Before FAHY, WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
The appeal is from a judgment of conviction of robbery.1  The question is whether trial counsel, not counsl who on appointment by this court has ably represented defendant on the appeal, conducted the defense so incompetently as to bring about a denial of the effective assistance of counsel to which defendant was entitled under either the Fifth or the Sixth Amendment, or both.  The question is presented to us on the basis of the record of the trial itself, upon consideration of which we are of opinion the claim must be denied.


2
Affirmed.



1
 31 Stat. 1322 (1901), D.C.Code, 22-2901 (1951)